Citation Nr: 1219761	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-30 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran and his wife testified before the undersigned Veterans Law Judge at a hearing at the RO in April 2012.  A transcript of that hearing is associated with the claims file.  The Veteran also submitted additional evidence at that time, accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  However, as further development is necessary, the AOJ will have the opportunity to review such evidence upon remand.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  In particular, the Veteran has asserted on several occasions that he is unemployable due to his PTSD, and he filed a formal claim for a TDIU based on PTSD (VA Form 21-8940) in April 2012.  As this claim has not yet been formally adjudicated by the AOJ, the Board has no jurisdiction over it.  As such, this issue is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his long-standing hypertension either is directly due to stressful experiences during his active military service, or that it is secondary to his service-connected PTSD.  He has also asserted that he was diagnosed and treated for hypertension in 1972, shortly after discharge from service.  See, e.g., January 2008 letter (concerning service medical experiences), April 2012 hearing transcript.

Service connection may be established for hypertension on a direct basis if it was incurred as a result of active service, on a presumptive basis as a chronic disability if it manifested to a compensable degree within one year after discharge, or on a secondary basis if it was proximately caused or aggravated beyond its normal progression by a service-connected disability.   See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  

Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, there is an indication of possibly outstanding pertinent records.  In particular, the Veteran reported in June 2011 that he went to VA for a physical and test right after discharge from service in 1972, and he was told that his blood pressure was high and should be addressed immediately.  These records, if they exist, could possibly establish service connection on a presumptive basis as a chronic disability.  Although the Veteran has also reported treatment for hypertension starting in 1972 by a private provider, Dr. Kemos, he has stated that such records are not available.

VA treatment records are considered to be in the constructive possession of VA adjudicators, regardless of whether they are physically in the claims file, and a remand is necessary if such records may have an impact on the adjudication of a claim.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992); Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Further, VA has a duty to make attempts to obtain records from Federal agencies, including VA treatment records, until a determination is made that such records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c).  No attempts have been made to obtain any outstanding VA records from 1972, and a remand is necessary for this purpose.  

As the most recent treatment records in the claims file are dated in September 2011, any other pertinent, outstanding treatment records should also be requested.  The Veteran has reported current treatment at VA facilities in Lowell and Jamaica Plains, as well as private treatment by Dr. Kantas and Dr. Carrion.  He should provide the necessary release for VA to obtain any records from private providers.

The Veteran and his wife report that he has had high blood pressure or hypertension, as well as PTSD symptoms, continuously since discharge from military service.  See, e.g., June 2011 statement from Veteran; February 2008 statement from wife; April 2012 hearing transcript.  In letters dated in February 2007 and May 2009, private provider Dr. Folch indicated that he has treated the Veteran for hypertension continuously since June 1992.  He also stated that previous medical records from Dr. Kemos indicated that the Veteran had high blood pressure for "many years."  In a May 2006 VA session, the Veteran reported that when he was working as a police officer (from which he retired at age 52), he was sent for stress management, and the chief thought that his high blood pressure came from his head, or his psychiatric condition.  He believed this occurred in 1982.  

The Veteran has reported that Dr. Kemos (his provider from 1972 through 1992) told him that his PTSD or military experiences caused his hypertension.  See, e.g., June 2011 statement, April 2012 hearing transcript.  In an April 2010 letter, the Veteran's wife asserted that his nightmares due to PTSD increase his blood pressure and that lack of sleep caused his health to deteriorate rapidly.  She further stated that the Veteran's primary physician, Dr. Kantas, told her that he is very concerned with the lack of sleep because it would increase the development of health problems.

In a June 2008 letter, private physician Dr. Cannon stated that he found "many articles" in medical literature indicating that hypertension is a very common finding associated with PTSD.  As such, Dr. Cannon opined that this "could relate" to the Veteran since he has long-standing PTSD and "later developed" hypertension.  His letterhead reflects that he works in cardiovascular health, and he attached copies of several medical articles that he had reviewed to offer this opinion.  

The Veteran has also submitted several internet articles and medical treatises concerning hypertension and PTSD in general, as well as a possible relationship between hypertension and PTSD or combat experiences, including one medical article from VA's National Center for PTSD.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

The Veteran has multiple medical conditions in addition to hypertension and PTSD.  Dr. Folch stated in February 2007 that he had treated the Veteran since 1992 for hypertension, dyslipidemia, impaired glucose tolerance, and metabolic syndrome, as well as depression with insomnia and PTSD more recently.  Similarly, recent VA records reflect diagnoses including hypertension, obesity with a weight of over 300 pounds, and lipids.  Further, the Veteran's parents had coronary artery disease and hypertension.  He also reported smoking 1 1/2 packs per day from age 13 to 34, until stopping in 1980.  See, e.g., May 2006, July 2006, and March 2007 records. 

There are several VA examination reports, as well as VA mental health treatment records and letters from private providers, as to the Veteran's PTSD.  However, he has not been afforded a VA examination concerning his hypertension.  Considering all lay and medical evidence of record, there is an indication that the Veteran's current hypertension may be related to his experiences during military service or to his service-connected PTSD, or that the condition may have manifested to a compensable degree within one year after service.  However, there is insufficient medical evidence of record to adjudicate the claim.  In particular, the current opinions and treatises are too speculative in nature to establish service connection.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (stating that a medical opinion that a disorder "could be" related to, or that there "may be" some relationship, is too speculative in nature to establish service connection).  

As such, the Veteran should be afforded a VA examination to determine the etiology of his current hypertension, after all available records have been associated with the claims file.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the VA facility at which he reported seeking treatment for hypertension in 1972, and to provide the necessary release (VA Form 21-4142) for any outstanding private treatment records concerning his hypertension, to include from Dr. Kantas and Dr. Carrion.  After obtaining any necessary authorizations, request copies of any outstanding treatment records, including but not limited to any VA treatment records dated in 1972 or records from the VA facilities in Lowell or Jamaica Plains dated from September 2011, as well as any records from Dr. Carrion or Dr. Kantas.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  Requests for VA records should continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  If any records cannot be obtained, the Veteran should be notified and allowed an appropriate time to provide any such records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of his hypertension.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should respond to the following:

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's hypertension was proximately caused or proximately aggravated (meaning worsened beyond its normal progression) by his PTSD?  Please consider all lay and medical evidence of record, to include the treatment records as well as medical opinions, articles and treatises.

(b)  If not, is it at least as likely as not that the Veteran's hypertension was otherwise incurred in or aggravated by his military service?  Please consider all lay and medical evidence of record, to include his reported experiences in service, treatment records, and verified combat stressor.

(c)  Please identify the date of onset of the Veteran's hypertension, to the extent possible.  In particular, did it at least as likely as not manifest to a compensable degree within one year after discharge, or by May 1972?

(d)  In responding to each of the above questions, please provide a complete rationale (explanation or reasoning) for any opinion offered.  If an opinion cannot be offered without resorting to mere speculation, please indicate such in your report and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  All raised theories of service connection should be considered, to include on a direct, presumptive, or secondary basis (based on causation or aggravation).  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

